Title: [1 June – 30 January 1781]
From: Adams, John Quincy
To: 



      Saturday June the 9th 1781.
      
      
       Got up in the morning at about 6 o’clock, and set myself to work; breakfasted at half past seven on tea. At about 1 o’clock Pappa came from the Hague; and ask’d me if I wou’d go to Amsterdam with him; I told him I would, with all my heart. He then told me, that I must put up some clothes and get ready before dinner, and come to dine with him at the Sign of the Golden Lion, all which I did. After dinner the horses were put into the carriage and we set away at about three o’clock. We went along down the broad Street and went down a small lane and out of the Haerlem-Poort; and down along by the Canal. We rode about 3 hours and arrived at about 6 o’clock at a house near Haerlem; we drank tea, and had our horses refresh’d at this house; and set away from it at about seven o’clock; we pass’d thro’ Haerlem, a small city where the Dutch say that the art of printing was invented by Laurence Janzoon Koster or Coster, Sexton of the Church; I have seen the first book which (they say) he printed; but there is a great dispute with this city and that of Stratsburg Strasbourg about this; these last say that one John Guttemberg invented it, and that Koster had only printed upon wood, as the Chinese had done for a long time before. The people of Haerlem say that Koster did print upon wood at first but that he tried it afterwards upon lead and finding he did it successfully he made it public; and that John Guttemberg was an apprentice of Koster’s; and that he stole his masters tools and ran away to Stratsburg and there sat himself up as the inventor of printing.
       I do not pretend to ascertain which of the two was the true inventor of it; for I believe that it would be a hard matter to prove.
       We passed along by the side of a Canal the whole way from Haerlem to Amsterdam. Arrived here at about 8 1/2 o’clock. Went into the Haerlem Port and after several twistings and turnings we arriv’d at Pappa’s house, which is upon the Keizers Gragt; in English the Emperors Canal. We found Mr. Dana here; brother Charles was gone out, but came home soon after. I shall copy in general every day some piece of Poetry or prose; and shall begin with that fine Soliloque of Hamlet, from Shakespeare.
      
      
       
        
   
   This is the first entry in D/JQA/4, which covers the brief period from 9 June to 27 Aug. 1781, consisting of JQA’s remaining days in Holland and his journey with Francis Dana to St. Petersburg. This unbound Diary, with pages measuring 7⅝ ″ × 4¾″, is composed of eleven twelve- or sixteen-leaved sections, consecutively numbered by JQA to page 162, with the last ten leaves left blank. A number of the leaves are missing and have been noted later at the appropriate places in the Diary.


        
        
   
   Much of what is known about JQA’s activities between Oct. 1780 and June 1781, for which no Diary exists and none was probably written, comes from letters, especially to and from JA, all of which are printed in volume 4 of Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .. After the unsettling school experience of his sons in Amsterdam, JA wrote to Benjamin Waterhouse for some advice on how the boys might pursue their studies at Leyden. Waterhouse, later to become the first professor of physic at Harvard, had pursued medical studies at Edinburgh, London, and Leyden, taking his degree at the last-named in 1780 and afterward attending additional lectures there. He recommended Leyden to JA enthusiastically. Not only could JA’s sons live more cheaply there than in Amsterdam, Waterhouse wrote, but also they could advance their knowledge of Greek and Latin through private instruction, and they might attend lectures at the university. Within a week after the receipt of Waterhouse’s letter, JA sent the boys there with John Thaxter. While Waterhouse found accommodations, Thaxter hired a Latin and Greek master named Wensing (or Wenshing), who came twice daily to lecture for an hour. Between sessions the boys spent their time translating Homer and the Greek testament and working on grammar and lessons from the master. Under Thaxter’s counseling, JQA also attended lectures at the university ranging from medicine to law, the latter given by the celebrated professor Frederik Willem Pestel. In early Jan. 1781 Thaxter and JQA were matriculated, and CA, at first regarded as too young for consideration, eventually was admitted later that month. Aside from requests for ice skates and riding lessons, JQA’s full attention in Leyden was on his studies, adhering to them, wrote Waterhouse in the spring, “with a consistency rarely seen at that age.”


        
   
   At least two of JQA’s schoolwork manuscripts for this period have survived among the Adams Papers. One is a 100-page French translation of the fables of Phaedrus, copied between February and May 1781 evidently from Wensing’s translation; the other is a 104-page Greek treatise, compiled in Jan. 1781. Another French translation of the fables, of 76 pages, as well as a partial, 56-page rendition in French of Cornelius Nepos’ Vitae Excellentium lmperatorum, a school text for elementary Latin, may also date from this period (M/JQA/23, 22, 43, Microfilms, Reel Nos. 218, 217, 238). Near the time that JQA resumed his Diary, in June of 1781, his father was advising him by letter to turn to Demosthenes and Cicero, and also not to neglect authors in his own language, especially the English poets. This may help to explain why D/JQA/4 resembles not only a Diary but also a commonplace book with samplings of several English poets, dramatists, and essayists.


        
   
   When JQA resumed his Diary on 9 June, he was still at Leyden. He left for Amsterdam that day and returned on 27 June, sometime after the decision was made for him to accompany Dana to Russia.


       
       
        
   
   For a description and view of JA’s residence in Amsterdam, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:ix, facing p. 322.


       
       
        
   
   Here follows, on one and one-half pages in the Diary, Hamlet’s “To be, or not to be” soliloquy. JQA’s citation of the scene number and other internal variations show that he was using William Warburton’s edition of Pope’s The Works of Shakespear in Eight Volumes . . ., London, 1747, 8:182–183. This passage is titled “Chap. 1.” by JQA. For each subsequent piece copied in this Diary he has assigned a chapter number.


       
      
       

      Sunday June the 10th 1781.
      
      
       This morning I got up at about 7 1/2 o’clock breakfasted and at about 9 o’clock Pappa, brother Charles and myself went to the English presbyterian Church and heard a Sermon; the text was in Thessaloniens 1st: 5 Ch: 17th vs. “pray Without ceasing.”
       We got home at about eleven o clock. As we came out of the Church we found Mr. Jennings in the Coach, he said he had been deterred by his barber. We dined at home; Mr. Jennings din’d with us; at two o’clock brother Charles and Myself went again to Church; our text was in the Psalms: after Church we went to Mr. Kaa’s to see Mr. Bordly but he was gone out to take a walk; but we found Mr. Jennings, Mr. Brush, Dr. Brown, Mr. Greves and two other gentlemen, and soon after Mr. Bordly came in. We stay’d there some time and then Mr. Jennings came with brother Charles and Myself to Pappa’s house; the other gentlemen went to take a walk; at about 6 o’clock Pappa and Mr. Jennings went out together, and brother Charles and I, went to see Messrs. Sigourny and Ingraham. They were gone to take a walk, but the ladies were at home, we found Mr. Thaxter there, some time after the Gentlemen came home; we stay’d there about an hour and at about 7 o clock we came back again; we found Mr. Guild and Mr. Jennings here; at about Nine o clock we went to Madm. Chabanel’s; we found her, and the young ladies at home, but Mr. Le Roi and young Mr. Chabanel were gone out; we supp’d there and got home at about 10 1/2 o’clock. At about 11 o’clock we went to bed.
      
      
       
        
   
   Eliphalet Brush, New York shipowner and merchant, who returned to America from Amsterdam in late September with dispatches to congress from JA. He and his brothers, sons of a prominent Huntington, N.Y., merchant, owned extensive plantations in Demarara, British Guiana, now called Georgetown, Guyana (Conklin Mann, “Thomas and Richard Brush of Huntington, Long Island,” N.Y. Geneal. and Biog. Rec.,The New York Genealogical and Biographical Record. 67:21, 132 [Jan., April 1936];Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:219).


       
       
        
   
   Charles Sigourney, a Boston merchant and partner in the Amsterdam mercantile firm of Sigourney, Ingraham & Bromfield (Sigourney to Aaron Lopez, 6 March 1781, MHi:Wetmore Coll.; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:453–454, 456; Boston Directory, 1789Boston Directory, issued annually with varying imprints.). See also entry for 19 Aug. 1780, note 3 (above).


       
       
        
   
   Here follows “Chap. 2.” on about one and one-half pages in the Diary, 28 lines, beginning, “All the world’s a stage,” from As You Like It.


       
      
      

      Monday June the 11th 1781.
      
      
       This morning I got up at about 8 o’clock breakfasted, and went to see Mr. Deneufville; we staid there about a half an hour and then went and took a walk; we went to the Western market and walked about 1/4 of an hour and then went to Mr. Guild’s lodgings, but did not find him at home; we then return’d to Pappa’s house. In coming we saw young Mr. Chabanel and spoke to him. At two o’clock we din’d; Mr. Guild din’d with us. After dinner, Mr. Dana, Mr. Guild, brother Charles and myself went and drank tea at Madam Chabanel’s. After tea we went to the old-Man-house and bought some things; after that, Mr. Dana, brother Charles and myself, went to see Mr. Tegelaar, we found Burger-Master Hoofd there; after staying about a half of an hour we went to Mr. Hartsinck’s where we found the Young Miss Chabanel’s, Mr. Menoir (a french Gentleman,) and another Gentleman, who lives at Rotterdam, we Stay’d there a little while and from thence went home, we got here at about 9 o clock. At about half past ten I went to bed.
      
      
       
        
   
   The Oude Mannen en Vrouwengasthuis; that is, a home for old people, founded in 1559, built around a courtyard on the south side of which was a broad and high gallery with eighteen arcades rented as shops whose profits were returned to the home (Le Guide, ou nouvelle description d’Amsterdam, p. 175–176).


       
       
        
   
   Here follows “Chap. 3d.,” covering almost two pages in the Diary and consisting of twenty-eight lines from King Henry IV, Part II, Act III, scene i, lines 4–31, beginning “How many thousand of my poorest subjects.”


        
   
   Because of occasional differences in act, scene, and line numbers of plays by Shakespeare as quoted and cited by Adams in his Diary, these quotations, unless otherwise indicated, are given modernized citations without volume and page number from the authoritative Cambridge edition (Works of Shakespear, ed. Sir Arthur Quiller-Couch, John Dover Wilson, and J. C. Maxwell, Cambridge, Eng., 1921- ).


       
      
      

      Tuesday June the 12th 1781.
      
      
       This morning after breakfast I went to Mr. Sigourny’s to see about some quill’s. He gave me a paper of the place where he buys his; after that I went and bought some. I din’d at home, Mr. Dennie, Mr. Donalson, and Mr. Sigourny and Mr. Du Barry din’d with us; Mr. Dennie, Mr. Donalson and Mr. Du Barry have just arriv’d here from the West India’s; after dinner I went to see Mr. Greves and Mr. Brailsford, but they were not at home. I went to the first bible to see Mr. Bordly; I stay’d with him sometime and then came home.
       From Guthrie’s Grammar. NETHERLANDS. Chap 4th §:I.
      
      
       
        
   
   Here follows, on four pages of the Diary, the first three “sections,” as JQA describes them, of the account of the United Provinces of the Netherlands by William Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 399–400, at which point are described the physical “extent, situation and boundaries,” as well as the “air, seasons, soil, and face of the country.” JQA collectively designated material copied from Guthrie as “Chapter 4,” assigning “section” numbers roughly matching Guthrie’s topical subheadings, which are unnumbered in the source. JQA acquired a copy of the 1779 edition sometime in 1781 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      Wednesday June the 13th 1781.
      
      
       This morning Mr. Cerisier came here and said that he had read in the Brussels Gazette, that there had been a second action between Lord Cornwallis and General Green, that General Green had been repulsed with the loss of 400 men, but he says he don’t know by which way the news comes.
       At eleven o’clock I went to take a walk with Mr. Bordly and brother Charles; we met Mr. Le Roi on the Way. He ask’d us to go to Sloot Sloten with him this afternoon, we told him we would.
       Mr. Cerisier din’d with us, after dinner brother Charles and I went to Sloot, which is a small village, about 7 Miles from Amsterdam, we found Mr. Hartsinck, Mr. Le Roi, Young Mr. Chabanel, Mr. Scravensvert, and Mr. Menoir there; we went into water, in the Haerlem meer. We got home at about half past 8 o’clock.
       From Guthrie’s Grammar. (continued from yesterday) Chap 4th §: 4th.
      
      
       
        
   
   Antoine Marie Cerisier, a French publicist and historical writer living in Amsterdam, who earlier in 1781 established the periodical paper, Le politique hollandais, the Dutch Politician, which actively promoted the American cause and was widely read (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:454).


       
       
        
   
   There was no “second battle” after Guilford Court House between Greene and Cornwallis. Greene fought Rawdon unsuccessfully at Hobkirk’s Hill on 25 April. Technically Rawdon was under Cornwallis’ command. American casualties numbered 134 (Willard M. Wallace, Appeal to Arms, N.Y., 1951, p. 240–241).


       
       
        
   
   Here follow, on about two and one-quarter pages in the Diary, the description of Dutch rivers and harbors, and Section 5, “vegetable and animal productions by sea and land,” from Guthrie, Geographical Grammar,William Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779. p. 400–401.


       
      
      

      Thursday June the 14th 1781.
      
      
       This morning Mr. Jennings and Mr. Greves came here with An English Gazette; in which there is the detail of the action between Cornwallis and Green. Cornwallis writes that he has obtain’d a compleat victory; but he has thought proper to run away to Wilmington, General Green is at Camden; Cornwallis has made a Proclamation of pardon to every body (murderers ex­cepted) but does not mention of one single man’s having came over to him yet; his army was two days without any provisions. He writes in one part of his letter that a defensive war wou’d be certain destruction to the british forces; in another, he says he can only act upon the defensive; therefore by his own confession let him act after what manner he will; it is certain destruction to the british there.
       Mr. Jennings and Mr. Greves breakfasted here; I did not go out in the forenoon: Mr. Waldo din’d with us; after dinner I went and took a walk with Mr. Dana. We went to the printer’s of the Amsterdam Gazette for a couple of old numbers for Mr. Dana, We Walk’d to the Western market; and look’d about the shops, and then came home.
       Continued From Yesterday from Guthries Grammar. Chap: 4th §:6th.
      
      
       
        
   
   Cornwallis to Lord George Germain, Secretary of State for the Colonies, 17 March (two letters), Cornwallis to Germain, 18 April, with his Proclamation of 18 March, all published in the London Chronicle for the Year 1781, 49:537–540 (5–7 June).


       
       
        
   
   On the next two and one-half pages in the Diary JQA has copied the first paragraph of the section entitled “population, inhabitants, manners, customs and diversions,” from Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 401.


       
      
      

      Friday June the 15th 1781.
      
      
       This morning Mr. Dana, Mr. Thaxter, brother Charles and myself went to Kaa’s, to see Mr. Jennings and Mr. Bordly. We found Mr. Searle there; he has just arriv’d from the Texel; where he has been since saturday.
       We stay’d sometime there and then went to take a ride; we went out of the Haerlem Port, and rid round by the side of the outer Cingel and came in again into the Leyden Port.
       After dinner I wrote a letter to Dr. Waterhouse; and then went to Madam Chabanel’s where I found Mr. Brailsford; he went away soon after, and I went to take a walk, with the young ladies; when we got back we found Mr. Le Roi, and young Mr. Chabanel at home; I return’d home soon after.
       The English papers are arriv’d. There is an account of an action between Commodore Johnstone and the french Squadron which was going to the East India’s, but we have not got the paper in which an account of it is given; and therefore, do not yet know the details.
       
       From Guthrie’s Grammar. Chap 4th § 6th (Continuation from yesterday).
      
      
       
        
   
   James Searle, member of the Continental Congress, 1778–1780, was in Europe from 1780 to 1782 as a commissioner for Pennsylvania to negotiate a loan with France and Holland, but his efforts were unsuccessful (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.; Mildred E. Lombard, “James Searle: Radical Businessman of the Revolution,” PMHB,Pennsylvania Magazine of History and Biography. 59:284–294 [July 1935]).


       
       
        
   
   The outer Singel canal, one of two by that name in Amsterdam: this one formed the outer boundary of the old city.


       
       
        
   
   Letter not found.


       
       
        
   
   On the following two and one-half pages in the Diary JQA continued his transcription of the second paragraph from the same subsection of Guthrie which he began the day before (p. 401–402).


       
      
      

      Saturday June the 16th 1781.
      
      
       This day Mr. Brice, Commodore Gillon, Colo. Searle, Major Jackson, Captn. Coltyzer and Mr. Jennings din’d here; Major Jackson has read in Lloyd’s list an account of an old French sixty four gun Ship’s having been taken by the Jamaica fleet with eighty pieces of brass cannon twenty thousand suits of cloaths and two Millions of Livres on board bound to North America, but this news is not yet ascertain’d. We have a letter in one of the papers from Commodore Johnstone, containing the details of the action which I spoke of yesterday; he gives himself a Victory but his letter gives but a poor and broken account of it, and the French might call it a victory to them with as much (and perhaps more) truth than the English can.
       From Guthrie’s grammar (continuation from Yesterday) Chap 4th §:6th.
      
      
       
        
   
   William Jackson, from South Carolina, who served under Maj. Gen. Benjamin Lincoln in his southern campaign, 1778–1780, and then accompanied John Laurens to Europe in the spring of 1781 to obtain additional financial aid and military supplies. In August, JA put CA in the care of Jackson, who was returning to America on the ill-fated South Carolina. Both changed passage in La Coruña, however, and finally arrived in Massachusetts in Jan. 1782 (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:55, 170–171).


       
       
        
   
   On the next three pages of the Diary, JQA copied the final two paragraphs on Dutch “population, inhabitants, manners, customs and diversions,” begun on 14 June (p. 402).


       
      
      

      Sunday June the 17th 1781.
      
      
       This morning Pappa, Mr. Dana, brother Charles and I, went to the English presbyterian Church, to hear a Sermon, the text was.
       “And the times of this ignorance god winked at; but now commandeth all men every where to repent.” Acts 17:30.
       
       Mr. Brice din’d with us, after dinner I went alone to Church again; the text was.
       “And she shall bring forth a son, and thou shalt call his name Jesus: for he shall save his people from their sins.” Matthew 1st. 21st.
       After Church I went to see Mr. Bordly; a little after brother Charles and Mr. Brice came there, brother Charles, Mr. Bordly and I went out to take a walk. We went to see Mr. Greves, but he was not at home; brother Charles and I went from thence to Madam Chabanel’s where we supp’d; at about half past ten we came home.
       From Guthrie’s Grammar (continued from yesterday) Chapter 4th §: 7th.
      
      
       
        
   
   Here follow, on two pages of the Diary, “sections” 7, 8, and 9 from Guthrie’s Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 402–403, on Dutch dress, religion, and language. JQA copied the “Lord’s Prayer” in Dutch from a source other than Guthrie because, as he later explained, it had been rendered incomplete there (entry for 10 July, below).


       
      
      

      Monday June 18th 1781.
      
      
       This morning I went to a bookseller’s to get the Politique Hollandois; Mr. Cerisier din’d here; after dinner I went to Mr. Sigourney’s and drank tea there; after tea I went to see Mr. Greves, he was not at home, but as I was returning I met him in the Street and went to his house with him again, we went to the Coffy house where I left Mr. Greaves, and return’d home at about 9 o’clock.
       (From Guthrie’s Grammar continued from Yesterday) Chap. 4th §: 10th.
      
      
       
        
   
   On the next three and one-half pages of the Diary, JQA transcribed sections 10–12 from Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 403, concerning Dutch learning and learned men, universities, and “antiquities and curiosities, natural and artificial.”


       
      
      

      Tuesday June the 19th 1781.
      
      
       This day we all din’d at Mr. Deneufville’s with Mr. Cerisier Colo. Searle Mr. Brice Mr. Van Hasseldt, Mr. Le Comte, Commodore Gillon, and Mr. Jennings, after dinner I went to Madam Chabanel’s: after I had been there a little while Mr. Thaxter, Mr. Bromfield, Mr. Guild and brother Charles came there; we went to take a walk out of the town. We walked some ways and then we return’d home and the gentlemen left us.
       §: 13th.
      
      
       
        
   
   Probably Henry Bromfield Jr., who had left Massachusetts the previous July to settle some of his father’s accounts, and who possibly had helped establish earlier in 1781 the Amsterdam mercantile firm of Sigourney, Ingraham & Bromfield (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:453–454, 456; Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 2:272; 3:434; 4:49, 313).


       
       
        
   
   On the following two and one-half pages from the Diary is Guthrie’s account of Dutch “cities, towns, and other edifices, public and private” (Geographical Grammar, p. 403–404). At the point where Guthrie’s commentary turns to the Dutch village of Saardam (p. 404), in which Peter the Great served an apprenticeship in shipbuilding, JQA has inserted the note, “Vide. Voltaire History of Russia. Chapter 9th.,” in which the French historian elaborates on the Russian czar’s experience there (Histoire de l’Empire de Russie sous Pierre le Grand, 2 vols., n.p., 1759, 1:152–154). This work was purchased by JQA a month later in Cologne on his journey to Russia and is listed in the Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938..


       
      
      

      Wednesday June the 20th 1781.
      
      
       This morning I went to Mr. Sigourney’s to carry the English news Papers to him, din’d at home. After dinner I went with Mr. Dana to take a walk, we went to Commodore Gillon’s, he was not at home, but as we were returning, we met him, and Mr. Dana went to his house again with him, and I return’d home.
       Chapter 4th. §: 14th.
      
      
       
        
   
   Here follows, on about two and one-quarter pages in the Diary, JQA’s transcription of Dutch “inland navigation, canals, and manner of travelling,” from Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 404.


       
      
      

      Thursday June the 21st 1781.
      
      
       This day I din’d at Madam Chabanel’s, with Mr. Jennings, Captn. Coltyzer Mr. and Madam Hartsinck Mr. Searle Mr. Dana, Mr. Thaxter, Mr. Nickson, Pappa and brother Charles; after dinner I went to see Mr. Bordly, and return’d home at about 9 o’clock.
       From Guthrie’s grammar (continued from yesterday) Chap 4th §: 15th.
      
      
       
        
   
   The next two pages in the Diary contain the first half of the section on Dutch commerce and manufacturers (p. 404).


       
      
      

      Friday June the 22d 1781.
      
      
       This morning I went to Mr. De la Lande and Fynje’s; din’d at home. Mr. Guild din’d Here. After dinner I went to Madam Cha­banel’s with the coach; she went to take a ride; we went through a village call’d Diemen, and went to Mr. Hartsinck’s country seat. We stay’d there a little while and then return’d in to town to Madam Chabanel’s, Mr. Brailsford came there soon after; and brother Charles and I went with him to the coffy House where we found Mr. Greaves and Mr. Brush, from thence we went to Mr. Brailsford’s lodgings, and return’d home at about 10 o’clock.
        From Guthrie’s Grammar (continued from yesterday) Chap 4th §. 15th.
      
      
       
        
   
   Jacobus de la Lande and Hendrik Fynje, merchant bankers of Amsterdam, who, with the Willinks and Van Staphorsts, raised the first Dutch loan to the United States in 1782 (Chr. Kroes-Ligtenberg, “Een Vriend van Aagje Deken,” De Gids, Amsterdam, pt. I [1942]: 96; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:451).


       
       
        
   
   Here follows, on two pages in the Diary, the concluding section on Dutch commerce and manufacturers (p. 401–402).


       
      
      

      Saturday June the 23d 1781.
      
      
       This morning I went with Mr. Dana to the old Man House to buy a few things. We hear that a courier is arriv’d at the Hague from Madrid who was only eleven days upon the Journey, he brings news that two Dutch fregates commanded by the Captains Oorthius and Melvill had been out to meet the Dutch East India Ships which were coming home; and had done it accordingly, and were returning to Cadix with them when they fell in with two English 74 Gun Ships and after a Smart battle Melvill was taken and one of the E. I. M. Sunk but Oorthius carry’d into Cadix the five others.
       Mr. Guild and Mr. Jones din’d here. Nothing remarkable in the afternoon.
       From Guthrie’s grammar. (continued from yesterday) Chapter 4th §. 16th.
      
      
       
        
   
   On the next one and one-half pages of the Diary, JQA has transcribed the section on Dutch public trading companies (p. 405).


       
      
      

      Sunday June the 24th 1781.
      
      
       Nothing remarkable in the forenoon, Mr. Thaxter din’d at Mr. Sigourney’s; I din’d at home, after dinner I went to take a walk with Mr. Dana; we walk’d someways out of town, in the evening I went to Madam Chabanel’s where I supp’d; got home at about 10 1/2 o’clock.
       
       (Continuation from yesterday) From Guthrie’s grammar. Chapter 4th §: 17th.
      
      
       
        
   
   Here follows, on about one page in the Diary, the first paragraph of the section on the Dutch constitution and government (p. 405). JQA did not resume his copying from this section until 7 July.


       
      
      

      Monday June the 25th 1781.
      
      
       This morning I went to Mr. Crajenschot’s to get the 20th No. of the Politique Hollandois which comes out every week, there is something in the last No. worth coppying which I shall do at the end of this day’s journal. Din’d at home, after dinner went to see Mr. Bordly and afterwards to Madam Chabanel’s. Got home at about half past nine o’clock.
       From the Politique Hollandois Chapter 5th.
      
      
       
        
   
   On the following two pages in the Diary, JQA has translated into English the first half of a portion of an article in the 25 June issue of Le politique hollandais, 1:315. The passage, which is continued in the following day’s entry, relates an imaginary dream in which a Dutch courier is sent to St. Petersburg to exchange diplomatic assurances for armed ships of war (under the Russian Declaration of Armed Neutrality of 1780) and concludes with what the Russians supposedly gave in return. As a whole, the article argues for all-out war by the Dutch against the English, since Russia’s friendship with England makes the league of armed neutrality futile.


       
      
      

      Tuesday June the 26th 1781.
      
      
       Nothing remarkable in the forenoon; after dinner I went with Doctor Brown to the New French Coffy House where we found Mr. Greaves and Mr. Brush, we then went and took a long walk and came along by the first bible and there I left the gentlemen and went to see Mr. Bordly, brother Charles came in soon after. We staid there some time and got home at about 8 o’clock.
       From the Politique Hollandois (continued from yesterday).
      
      
       
        
   
   Same, p. 315–316, on two pages in the Diary.


       
      
      

      Wednesday June the 27th 1781.
      
      
       This morning I went to take a walk with Mr. Bordly met in the street two of my old schoolmates; went to Madam Chabanel’s. We did not Stay there long; din’d at home; after dinner brother Charles and I went out of the Leyden Gate, and from thence to the Haerlem Schout with an intention of going to Leyden this day. When we got to the Schout we found the Roof was hir’d and some were obliged to go in the Ruim. We had a number of fellow travellers, but one of them who was some peasant or other, and who had drank full his portion, thinking himself very wise took all the conversation to himself and pleas’d us very much by his talk. When we had got half ways to Haerlem we chang’d boats, and our Boor took another glass of gin which made his tongue run about half as fast again as it did before. We got to Haerlem at about half past five o’clock; we found that the fair is at Haerlem at present; We passed through the city and went out to the Leyden Boat; but found that the Roof was hir’d again and so we were oblig’d to go again in the Ruim; Our Boor did not go to Leyden with us; we arriv’d at Leyden at about half past ten.
       Fine weather all day.
       Chapter 6th. From Pope’s works. Messiah. a sacred eclogue, in imitation of Virgil’s Pollio.
      
      
       
        
   
   Schout (schuyt or schuit): a boat or barge; roof (roef): the cabin of a small vessel; ruim: the hold of a boat (William Sewel, Nieuw Woordenboek Der Nederduytsche en Engelsche Taale, Amsterdam, n.d.). “A treckscuit [covered boat] is divided into two different apartments, called the roof and the ruim; the first for gentlemen, and the other for common people, who may read, smoke, eat, drink, or converse with people of various nations, dresses, and languages” (Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 404, which JQA copied into his Diary entry of 20 June, above).


       
       
        
   
   That is, a boer, or Dutch peasant.


       
       
        
   
   Here follows, on five and one-half pages in the Diary, Pope’s “Messiah . . .,” which had been copied in JQA’s entry of 12 Sept. 1780 from The Spectator. It is likely that here JQA was using the J. Balfour edition of The Works of Alexander Pope, Esq., Edinburgh, 1764. The JA Library contains an incomplete set of this six-volume edition. Three of the four extant volumes contain JQA’s earliest bookplate and classification numbers, which indicate that the volumes were probably purchased sometime in 1781 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.). In the Balfour edition this poem is at 1:37–43.


       
      
      

      Thursday June the 28th 1781.
      
      
       This morning brother Charles and I, went to buy a trunk, when we had got it here we began to pack up our books, which we did before dinner. After dinner Pappa sent for us from the golden Lion. We went there and found Mr. Jennings there. We did not stay there long, but went to Mr. Lynch’s, and went into water with him and some other gentlemen; at eight o’clock our Master came here and we took leave of him.
       Chapter 7th. From Pope’s works.
      
      
       
        
   
   Here follows, on about four pages in the Diary, the first four sections (seventy lines) of Pope’s “Ode for Music on St. Cecilia’s Day” (Pope, Works, Balfour edn.The Works of Alexander Pope, Esq., Edinburgh, 1764; 6 vols., 1:69–71).


       
      
       

      Friday June the 29th 1781.
      
      
       This morning brother Charles and I packed up our trunks, and I went to take leave of our riding master; in the afternoon Pappa came here but stay’d only ten minutes; we went to Mr. Lynch’s at about 4 o’clock; he asked us to go into water with him at 5 o’clock, we told him we would, we went then to take leave of Mr. Luzac. At five o’clock we went again to Mr. Lynch’s and went with him into water. Mr. Cook told us that he would go to Amsterdam with us. We got home at about 7 o’clock.
       From Pope’s works (continued from yesterday).
      
      
       
        
   
   Although this is the first mention in the Diary, Jean Luzac had taken special interest in JQA and CA during their brief attendance at the University of Leyden in 1781. Luzac was editor of the widely influential Gazette de Leyde, as well as a lawyer and a scholar of history and the classics. He was on JA’s list of persons to be consulted in Holland in 1780 and became an invaluable supporter of the campaign to obtain Dutch recognition of American independence and financial support (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:444–445; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:xiv).


       
       
        
   
   John Cooke, an Englishman who completed his medical studies at Leyden and practiced in London (JQA, Diary, 2 Dec. 1795; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
       
        
   
   JQA copied on about the next three and one-quarter pages in the Diary the concluding two sections of Pope’s “Ode for Music on St. Cecilia’s Day,” begun in the previous entry (Pope, Works, Balfour edn.The Works of Alexander Pope, Esq., Edinburgh, 1764; 6 vols., 1:71–73).


       
      
      

      Saturday June the 30th 1781.
      
      
       This morning Mr. Cook came here and breakfasted with us and at half past six we went to the boat to go to Amsterdam; we had nothing very remarkable, going to Haerlem, where we arriv’d at half past ten o’clock. We went thro’ the city to the Amsterdam boat, we found that there was place in the Roof; we had one gentleman with us. We arriv’d at Amsterdam at half past one o’clock, brother Charles went to show Mr. Cook the way to the first bible; Mr. Van Heukelom din’d with us; after dinner I went to Kaa’s to see Mr. Bordly; but found he was out, and therefore I return’d home.
       From Pope’s works. Prologue to Mr. Addison’s Tragedy of Cato. Chapter 8th.
      
      
       
        
   
   The 46 lines of the Prologue take up two and one-half pages in the Diary (Pope, Works, Balfour edn.The Works of Alexander Pope, Esq., Edinburgh, 1764; 6 vols., 1:158–159).


       
      
     